DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

3.	Applicant amended claims 1, 7, 11, 14, and 16. 
4.	Applicant added newly claims 18-20.

Telephone Call
5. 	Examiner Vu called Mr. Adam R. Banes at (703-299-6878) many times and left the messages on November 8, 2021, in which cancel claims 11-13, 20 for expediting prosecution of this application in condition of allowance by Examiner's amendment. However, Mr. Banes never return the Examiner’s telephone calls.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 11-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veron (US 9,629,475), hereinafter “Veron“, in view of Alfano et al (US 10,681,072), hereinafter “Alfano“.
Regarding claim 11, Veron teaches Central server for communicating with a user equipment through at least one cellular network (Figure 7B-C teaches a wireless network including a central server that communicating with a user device), being communicatively coupled with said at least one cellular network, 
said central server (col. 20, lines 24-56 teaches central server) being configured to exchange with said at least one cellular network information relating to at least one preconfigured qualifier assigned to at least one user equipment being assigned to the central server (col. 20, lines 24-56 teaches configured to exchange data and the registration that authenticate the user and/or the electronic device as being associated with the smart-home environment, and to provide permission to the user to use the electronic device to control the network-connected smart devices and the security 
Veron does not explicitly teachAttorney Docket No. 1032326-001017Application No. 16/971,819Page 7 to receive a payload item from said cellular network transmitted by said user equipment to said cellular network by means of an authentication failure message, the payload item being sent instead of AUTS = Conc(SQNMS) MAC-S.
Alfano, in the same field of endeavor, teaches to receive a payload item from said cellular network transmitted by said user equipment to said cellular network by means of an authentication failure message (col. 25, line 56 to col. 26, line 67 teaches the MME sends to the USIM via ME the random challenge RAND and an authentication token AUTN for network authentication from the selected authentication vector, AUTS parameter, authentication response message, and an authentication failure message), the payload item being sent instead of AUTS = Conc(SQNMS) MAC-S (col. 25, line 56 to col. 26, line 67 teaches the MME sends to the USIM via ME the random challenge RAND and an authentication token AUTN for network authentication from the selected authentication vector, AUTS parameter in which reads on the payload item being sent instead of AUTS = Conc(SQNMS) MAC-S, authentication response message, and an authentication failure message.


Regarding claim 12, the combination of Veron and Alfano teach Central server according to claim 11, Veron further teaches configured in response to receiving said payload item, to submit a response data item to the cellular network for submitting to the user equipment by means of a second authentication request message (col. 20, lines 24-67 teach authenticate the user and/or the electronic device as being associated with the smart-home environment, and to provide permission to the user to use the electronic device to control the network-connected smart devices and the security system of the smart-home environment. A user can use their registered electronic device to remotely control the network-connected smart devices and security system of the smart-home environment, such as when the occupant is at work or on vacation. The user may also use their registered electronic device to control the network-connected smart devices when the user is located inside the smart-home environment).  

Regarding claim 13, the combination of Veron and Alfano teach Central server according to claim 11, further configured to store data relating to at least one preferred visited cellular network, and to provide at least one set of data relating to said preferred 

Regarding claim 20, the combination of Veron and Alfano teach Central server according to claim 11, Veron does not clearly teach wherein the payload item contains measured data.
Alfano, in the same field of endeavor, teaches wherein the payload item contains measured data (col. 23, line 60 to col. 24, line 67 teach tracking based on cell level measurement reports, handover message mapping, or cell level identity chaining).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Veron to Alfano, in order to monitoring the IoT types of devices to improve the wide availability and comparably high reliability of the IoT devices such as smart metering or smart homes environment between the user equipment and the network element (as suggested by Alfano in col. 2, lines 21-64).


Allowable Subject Matter
9.	Claims 1-10, 14-19 are allowed.

10.      The following is an examiner's statement of reasons for allowance:
With respect to claims 1, 7, 14, 16, the closest prior art of record fails teaches the set of payload items being sent instead of AUTS = Conc(SQNMS) 11 MAC-S, said response token with said authentication failure message to the central server 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/Primary Examiner, Art Unit 2641